 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                                WESTERN DISTRICT OF WASHINGTON
                                          AT TACOMA
 9

10      SCOTT W. HUMPHREYS,
                                                               CASE NO. 3:18-cv-05736-RJB-JRC
11                              Plaintiff,
                                                               ORDER ADOPTING REPORT AND
12              v.                                             RECOMMENDATION
13      LUKE BURGHER, et al.,

14                              Defendants.

15          The Court, having reviewed the Report and Recommendation (“R&R”) of Magistrate

16   Judge J. Richard Creatura (Dkt. 77), Defendants’ Objections to the R&R (Dkt. 78), and the

17   remaining record, does hereby find and ORDER that the R&R is ADOPTED. Defendants’

18   Third Motion to Dismiss (Dkt. 70) is GRANTED, IN PART, and DENIED, IN PART: all

19   parties and all claims, except for Plaintiff’s Eighth Amendment claim against Defendant

20   Burgher, are dismissed with prejudice and without leave to amend.

21
            With respect to Plaintiff’s Eight Amendment claim against Defendant Burgher,
22
     Defendants argue, in part, that Plaintiff failed to state a claim because Defendant Burgher’s
23
     alleged conduct, if true, was only an isolated instance of neglect and did not rise to the level of
24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 1
 1   deliberate indifference—a required element of Plaintiff’s claim. See Dkt. 78 (citing, e.g., Jett v.

 2   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (quoting McGuckin v. Smith, 974 F.2d 1050, 1060

 3   (9th Cir. 1992) (“If the harm is an ‘isolated exception’ to the defendant’s ‘overall treatment of

 4   the prisoner [it] ordinarily militates against a finding of deliberate indifference.”)). Applying the

 5   liberal standards applicable at this early stage of the proceedings, as set forth in the R&R,

 6   Plaintiff’s allegations concerning the nature of Defendant Burgher’s response and the seriousness

 7   of Plaintiff’s medical needs are adequate to survive dismissal at this time.

 8          The Clerk is directed to send uncertified copies of this Order to Magistrate Judge J.

 9   Richard Creatura, all counsel of record, and any party appearing pro se at said party’s last known

10   address.

11          Dated this 19th day of March, 2020.

12

13
                                            A
                                            ROBERT J. BRYAN
                                            United States District Judge
14

15

16

17

18

19

20

21

22

23

24

     ORDER ADOPTING REPORT AND
     RECOMMENDATION - 2
